Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is in response to applicant’s amendments and remarks filed 12/16/21. Claims 1-3, 6-7, 9, 12-13, 15, 17, 19, 21, 23-36, 28 and 42-43 are pending with claims 1, 15, 25 and 43 in independent form.

Allowable Subject Matter
Claims 1-3, 6-7, 9, 12-13, 15, 17, 19, 21, 23-36, 28 and 42-43 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments and remarks on pages 9-13 of the response filed 12/16/21 have overcome the previous prior art rejections. The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other limitations of the claims: With respect to claim 1 and all its dependencies, A method of writing a label, the label displaying a visible layout of light-modified regions in a predetermined spatial arrangement, the method comprising: modifying regions of a material within the label using light, wherein the modifying comprises using light of a first polarisation state, which is one of left circular polarisation and right circular polarisation, to create chiral structures within the material and provide photo-induced optically active regions of a first type having a first optical activity state which is characteristic of having been formed by light of the first polarisation state, in order to encode covert information in the label using the locations of the first type of light-modified regions within the spatial arrangement of the label. With respect to claim 15 and all its dependencies, A labelling system for writing a label within a sample of a material, the label comprising a visible layout of light-modified .


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH